DETAILED ACTION
 	This Office Action is in response to the Information Disclosure Statement filed on 07/11/2022. Claims 1,3-5, 8-20 are presented for examination on the merits in the amendments filed on 01/24/2022. Claims 1,3-5, 8-20, now re-numbered as claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/11/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
 	Response to Arguments
1.	In view of the response filed on 01/24/2022 and  applicant’s arguments in page 6 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been considered and are persuasive. In view of the aforesaid response and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 07/22/2021 are hereby withdrawn.
				Allowable Subject Matter
2.	  Claims 1,3-5, 8-20 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1 and 13 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Lynde (US 20210176638 A1, prior art on the record) discloses cryptographic credentials provide the verification 60. Not only may the account receivable 50 be registered to the blockchain 30, but the blockchain 30 may also detail information about the supplier's accounting software application 72 in a cryptographic way, such that the information may be checked using the same cryptographic credentials. Any third party that wishes to verify the account receivable 50 (such as an interested or bidding debt buyer or debt purchaser) may inspect the blockchain 30 and check a status of the account receivable 50. Again, then, the blockchain 30 creates a distributed, immutable ledger that provides evidentiary documentation of the account receivable 50 generated by the supplier's accounting software application (Lynde, Paragraph 0029).
 Further, Lynde discloses  the supplier's accounting software application 72 may generate the supplier's accounting report 76 that describes the transaction 26, including the account receivable 50. Here, though, the supplier's accounting software application 72 may also generate one or more supplier's authentication credentials 78. The supplier's authentication credentials 78 may be unique to the supplier's accounting report 76. When the transaction 26 is written to the blockchain 30, exemplary embodiments may also record the supplier's accounting report 76 to the block 28 of data in the blockchain 30. The supplier's accounting report 76 may again describe the debtor 56, the supplier 52, the date of the account receivable 50, the payment terms, and any other relevant or desired data. However, exemplary embodiments may additionally or alternatively record or register the supplier's authentication credentials 78 for accessing the supplier's accounting report 76. Moreover, exemplary embodiments may also cryptographically sign the supplier's accounting report 76 and/or the supplier's authentication credentials 78. Again, while any encryption scheme may be used, exemplary embodiments may use the supplier's cryptographic key 64 and/or the supplier's software cryptographic key 74. The supplier 52 may thus cryptographically sign the account receivable 50, the supplier's accounting report 76, and/or the supplier's authentication credentials 78 to the blockchain 30. Because the electronic transactional data 32 may be encrypted using the supplier's software cryptographic key 74, the supplier's accounting software application 72 verifies that the account receivable 50, the supplier's accounting report 76, and/or the supplier's authentication credentials 78 is/are legitimate and accurate. Any entries in the blockchain 30 not encrypted with the supplier's software cryptographic key 74 could be unverified and/or fraudulent (Lynde, Paragraph 0030).
Tewari et al. (US 20200137078 A1, prior art on the record) discloses methods for security of industrial data streams are provided herein. Methods according to various embodiments include provisioning a fogNode that is communicatively coupled with a fog cloud manager through a forwarder of the fogNode and providing a fogLet within the fogNode, the fogLet communicating with a plurality of operational technology devices. Embodiments include providing fogLet identification information using hardware root of trust of the fogNode, the hardware root of trust of the fogNode being a Trusted Platform Module (TPM) of the fogNode. Embodiments further comprise communicating operational device authentication information with fogLet identification information to a third party tenant application, the third party tenant application validating industrial data streams from the operational technology devices by communicating the operational device authentication information with the fogLet identification information to a third party cloud application (Tewari, Abstract). 
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a high-performance distributed ledger and transaction computing network fabric over which large numbers of transactions (involving the transformation, conversion or transfer of information or value) are processed concurrently in a scalable,. 
 	The subject matters of the independent claims 1 and 13 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  wherein the legacy computing infrastructure comprises point-of-sale terminals, a point-of-sale terminal aggregator, and at least one merchant connector, comprising: configuring an overlay network intermediate the legacy computing infrastructure and the network core, the overlay network comprising a plurality of edge servers that act an entry points for the transaction requests entering the network core; and configuring a key management system to provide secure end-to-end communication among the legacy computing infrastructure, the network core computing elements and the overlay network edge servers, wherein the overlay network edge servers are configured without access to keying material useful to forge either transactions requests, or transaction responses to the transaction requests; wherein the key management system has a unique root-of-trust, and wherein the merchant connector has an associated root-of-trust that differs from the unique root-of-trust...” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claim 13 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the IDS filed on 07/11/2022, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in page 6 of the REMARKS filed on 01/24/2022 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1 and 13 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498